CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 1 of 20




                     Exhibit D
CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 2 of 20




                                         2201 WAUKEGAN ROAD
                                         SUITE 130
                                         BANNOCKBURN, IL 60015
                                         TELEPHONE (224) 632-4500


                                         923 FAYETTE STREET
                                         CONSHOHOCKEN, PA 19428
                                         TELEPHONE (610) 234-6770

                                         www.fklmlaw.com
               CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 3 of 20




          Freed Kanner London & Millen LLC (“FKLM”) is one of the nation’s premier plaintiffs’ class action

practices. The firm’s attorneys are among the pioneers and leaders in the class action field, having played

leadership roles in major antitrust, consumer fraud, securities, unlawful business practices and insurance fraud

cases for decades.

          FKLM was founded on January 1, 2007. The founding partners of FKLM, formerly principals and

partners of Much Shelist Freed Denenberg Ament & Rubenstein, P.C., have successfully prosecuted class

actions for over 40 years, including as lead or co-lead counsel in dozens of cases, resulting in recoveries for

class members of more than $2 billion.

                              APPOINTMENTS AS LEAD OR CO-LEAD COUNSEL

   ➢ In re Chicago Board Options Exchange Volatility Index Manipulation Antitrust Litigation, MDL
     2842 (N.D. Ill.)

          FKLM partner Kimberly Justice serves as co-lead counsel in this multidistrict litigation arising from over

a decade of alleged manipulation of financial instruments linked to the Chicago Board Options Exchange’s

(“CBOE”) Volatility Index, the “VIX,” and the opaque settlement process the CBOE designed for certain of

those instruments.

   ➢ In re Payment Card Interchange Fee and Merchant Discount Litigation, MDL 1720 (E.D.N.Y.)

          FKLM is serving as interim co-lead counsel for a proposed class of more than twelve million merchants

seeking equitable and injunctive relief. Plaintiffs allege, inter alia, that certain of Visa and MasterCard rules,

including anti-steering restraints and default interchange fees, working in tandem have caused artificially

inflated interchange fees paid by merchants on credit and debit card transactions from January 1, 2004

through the present.

   ➢ In re Opana ER Antitrust Litigation, MDL 2580 (N.D. Ill.)

          FKLM is serving as interim co-lead counsel on behalf of indirect purchasers (end-payors) of brand or

generic Opana ER, an opioid painkiller, in this antitrust “pay-for-delay” case brought under the laws of 30

states.

   ➢ Daniel Gordon, et al. v. Amadeus IT Group S.A., et al., 1:15-cv-05457 (S.D.N.Y.) (“GDS Antitrust
     Litigation”)
             CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 4 of 20




       FKLM is serving as interim co-lead counsel on behalf of airline ticket purchasers seeking injunctive

relief in this antitrust case brought against the three major Global Distribution Systems alleging collusion in

their dealings with 9 major U.S. Air Carriers.

   ➢ The Honest Company Inc., Sodium Lauryl Sulfate (SLS) Marketing & Sales Practices Litigation,
     2:16-ml-02719 (C.D. Cal.)

       FKLM served as co-lead counsel in this class action brought on behalf of consumers allegedly deceived

in their purchase of products labeled as “Free of SLS.” The settlement in the case ultimately provided class

claimants with, in most instances, close to full reimbursement of the money they spent on the products at issue

and the defendant agreed to cease marketing the products as SLS free.

   ➢ In re Automotive Parts Antitrust Litigation, MDL 2311 (E.D. Mich.)

       FKLM is serving as interim co-lead counsel on behalf of direct purchasers of automotive parts in

multiple concurrently active nationwide, antitrust price-fixing cases relating to the following products: wire

harnesses; instrument panel clusters; heater control panels; occupant safety parts; fuel senders; bearings; air

conditioning systems; windshield wiper systems; starters; windshield washer systems; spark plugs; oxygen and

air fuel ratio sensors; fuel injection systems; brake hoses; alternators; ignition coils; power window motors;

shock absorbers; and electric power steering assemblies.

   ➢ Kleen Products, Inc. et al. v. International Paper, et al., 10-CV-5711 (N.D. Ill.) (“Containerboard
     Antitrust Litigation”)

   As co-lead counsel for a class of direct purchasers of containerboard and related products in this antitrust

price-fixing case, FKLM recovered $376 million dollars through settlement after more than 7 years of heavily

contested litigation, including two appeals to the Seventh Circuit Court of Appeals.

   ➢ In re Pharmacy Benefit Managers Antitrust Litigation, MDL No. 1782 (E.D. Pa.)

       FKLM is serving as co-lead counsel in these consolidated class actions brought on behalf of retail

pharmacies against prescription benefit managers for fixing at artificially low levels the prices paid to

pharmacies for pharmaceuticals sold, and reimbursement for services rendered, to the members of plans
                                                                                                             -2-
             CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 5 of 20




created by the prescription benefit managers. The complaints allege that the prescription benefit managers

illegally aggregate the purchases of their members in order to effectuate the underpayment.

   ➢ In re Hydrogen Peroxide Antirust Litigation, MDL 1682 (E.D. Pa.)

       FKLM attorneys served as co-lead counsel in this antitrust price-fixing action against hydrogen peroxide

producers. The case resulted in settlements of over $97 million for the class. In approving the Plaintiffs’ motion

for an award of attorneys’ fees and expenses, Judge Stewart Dalzell lauded co-lead counsel:

               [t]he “skill and efficiency of the attorneys involved” is of a very high order indeed,
               and as we noted at the fairness hearing yesterday, we have been impressed that
               these attorneys have prosecuted this matter vigorously against seasoned
               opponents without needlessly distracting the Court with discovery disputes.

   ➢ In re Brand Name Prescription Drugs Antitrust Litigation, MDL 997 (N.D. Ill.)

       FKLM attorneys served as co-lead counsel in this antitrust price-fixing class action. Settlements totaling

approximately $715 million were recovered on behalf of the plaintiff class.

   ➢ In re Clozapine Antitrust Litigation, MDL No. 874 (N.D. Ill.)

       FKLM attorneys served as co-lead counsel in this antitrust class action against Caremark and Sandoz

Pharmaceuticals alleging that the defendants entered into an illegal agreement to distribute a drug known as

Clozaril by tying it to the purchase of a blood testing system, by fixing the price of the packaged sale, and by

conspiring to monopolize the relevant market. More than $20 million was recovered for the class.

   ➢ In re High Fructose Corn Syrup Antitrust Litigation, MDL 1087 (C.D. Ill.)

       FKLM attorneys served as co-lead counsel in this antitrust price-fixing class action against major

manufacturers of high fructose corn syrup. The case was settled for $531 million for the class. At the close of

the hearing where counsel fees were approved, Judge Michael M. Mihm stated:

             I’ve said many times during this litigation that you and the attorneys who represent
             the defendants here are as good as it gets. Very professional. At least in my
             presence or in my contacts with you, you’ve always been civil. You’ve always been
             cutting to the chase and not wasting my time or each other’s time or adding to the
             cost of the litigation.



                                                                                                             -3-
                CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 6 of 20




    ➢ In re Linerboard Antitrust Litigation, MDL 1261 (E.D. Pa.)

           FKLM attorneys served as co-lead counsel in this antitrust price-fixing case, which resulted in

settlements of over $200 million for the plaintiff class.

    ➢ SchagrinGas Co. v. BP Products North America, et al., No. 1:06-cv-3621 (N.D. Ill.)

           FKLM served as co-lead counsel on behalf of direct purchaser plaintiffs in this nationwide class action

involving monopolization claims under Section 2 of the Sherman Act. The case resulted in a settlement of over

$50 million.

    ➢ In re Aftermarket Filters Antitrust Litigation, MDL 1957 (N.D. Ill.)

           FKLM served as interim co-lead counsel on behalf of direct purchasers of replacement automobile air

and oil filters in this nationwide, antitrust price-fixing case. The case resulted in settlements of nearly $18

million.

    ➢ In re Flat Glass Antitrust Litigation (No. II), MDL 1942 (W.D. Pa.)

           FKLM served as co-lead counsel on behalf of direct purchaser plaintiffs of construction flat glass in this

nationwide, antitrust price-fixing case. The case resulted in settlements exceeding $22 million.

    ➢ In re Urethane Chemicals Antitrust Litigation, MDL 1616 (D. Kan.)

           FKLM attorneys served as co-lead counsel in this antitrust price-fixing action. The case resulted in

settlements of $33 million for the class.

    ➢ In re Methyl Methacrylate (MMA) Antitrust Litigation, MDL 1768 (E.D. Pa.)

           FKLM served as co-lead counsel in this antitrust price-fixing action against producers of methyl

methacrylate and polymethyl methacrylate. The case resulted in a settlement of over $15 million for the class.

    ➢ In re Infant Formula Antitrust Litigation, MDL 878 (N.D. Fla.)

           FKLM attorneys served as co-lead counsel in this antitrust price-fixing class action against the major

manufacturers of infant formula. The case settled for over $125 million.




                                                                                                                -4-
                CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 7 of 20




   ➢ In re Chubb Drought Insurance Litigation, MDL 782 (S.D. Ohio)

       FKLM attorneys served as co-lead counsel in this class action filed on behalf of farmers who purchased

drought insurance that Chubb refused to honor. The settlement exceeded $110 million and was achieved in

less than 9 months. This sum, together with $8 million recovered at trial against Chubb’s general agent,

resulted in complete recovery for the affected farmers.

   ➢ In re Ocean Shipping Antitrust Litigation, MDL 395 (S.D.N.Y.)

       FKLM attorneys served as co-lead counsel in this antitrust price-fixing class action, which resulted in a

$79 million recovery for thousands of U.S. and European shippers. Distributions were made to claimants in the

United States and throughout a number of European countries.

   ➢ In re Isostatic Graphite Antitrust Litigation, Master File 00-CV-1857 (E.D. Pa.)

       FKLM attorneys served as co-lead counsel in this antitrust price-fixing class action. The case resulted

in combined settlements of over $11 million for the class.

   ➢ In re Carbon Dioxide Antitrust Litigation, MDL 940 (M.D. Fla.)

       FKLM attorneys served as co-lead counsel in this antitrust price-fixing class action in which the plaintiff

class recovered $53 million and achieved significant therapeutic relief for the class.

   ➢ In re Morrison Knudson Securities Litigation, CA No. 94-CV-3345 (D. Idaho)

       FKLM attorneys served as co-lead counsel in this securities class action where the plaintiff class

received $43 million and approximately 3 million shares of Morrison Knudson common stock in settlement of

their claims.

   ➢ In re M-L Lee Acquisition Fund Securities Litigation (D. Del.)

       FKLM attorneys served as co-lead counsel in this securities class action case against a syndicate of

partnerships and its general partners, involving Merrill Lynch and its affiliates, and a leveraged buy-out

specialty firm overseen by Thomas H. Lee. The case resulted in a $33 million settlement on behalf of the

limited partners.


                                                                                                             -5-
               CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 8 of 20




    ➢ In re Public Service Company of New Mexico (S.D. Cal.)

          FKLM attorneys served as lead counsel in this derivative action and obtained $33 million dollars in a

joint settlement with class plaintiffs in a related securities fraud class action. Judge Harry R. McCue, District

Court Judge for the Southern District of California stated:

                 The petitioners in this case are members of respected law firms which specialize
                 in class action litigation. These attorneys brought considerable legal talents
                 together, and were able to achieve the successful completion of this litigation.
                 They are entitled to fair and reasonable compensation.

    ➢ Piggly Wiggly Antitrust Litigation (E.D. Tex.)

          FKLM attorneys served as co-lead counsel in this statewide (Texas) antitrust price-fixing action, which

resulted in total settlements of approximately $32 million for class members.

    ➢ Koch Gathering Systems, Inc. Oil Spill Litigation (Dist. Ct. of Nueces County, Tex.)

          FKLM attorneys served as co-lead counsel in this case concerning a marine oil spill in which a class

consisting of commercial fisherman and shrimpers recovered over $10 million.

                                          OTHER LEADERSHIP ROLES

          In addition to serving as lead or co-lead counsel, FKLM attorneys regularly play key roles as members

of executive or steering committees, negotiating ESI issues, taking and defending depositions, working with

expert witnesses, and managing all aspects of pre-trial discovery.

    ➢ In re Farm-Raised Salmon and Salmon Products Litigation, 19-CV-21551 (S.D. Fla.)

          FKLM is serving as a member of the Direct Purchaser Plaintiffs’ Executive Committee in this case

alleging various North Atlantic farms engaged in restrictive business practices including illegal price-fixing and

violated rules prohibiting cartels.

    ➢ In re Local TV Advertising Antitrust Litigation, MDL No. 2867 (N.D. Ill.)

          FKLM serve court appointed roles both on the Plaintiffs’ Steering Committee, and as Liaison Counsel in

this multidistrict, antitrust class action accusing the primary industry players of fixing television advertising

prices.
                                                                                                             -6-
             CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 9 of 20




   ➢ In re German Automotive Manufacturers Antitrust Litigation, 17-md-02796 (N.D. Cal.)

       FKLM partner Kimberly Justice serves on the Plaintiffs’ Steering Committee in this multi-district class

action accusing Audi, BMW, Volkswagen and other German automakers of a decades-long antitrust

conspiracy covering car technology, costs, suppliers and emissions equipment.

   ➢ Washington County Health Care Auth., Inc., et al. v. Baxter Int’l Inc., et al., 16-CV-10324 (N.D. Ill.)

       FKLM is serving as interim liaison counsel this class action alleging that the major U.S. manufacturers

of a critical medical product, intravenous saline solution (“IV Saline Solution”), conspired to restrict output and

artificially fix, raise, maintain and/or stabilize the prices of IV Saline Solution sold throughout the United States,

under the pretext of a supply shortage.

   ➢ Mulhern, et al. v. Pepperidge Farm, 16-CV-32199 (N.D. Ill.)

       FKLM is serving as interim liaison counsel and managing discovery efforts in this class action alleging

that drivers/distributors are improperly classified by Pepperidge Farm as “independent contractors” in order to

wrongfully deny them certain compensation and other benefits.

   ➢ In re Lithium Ion Batteries Antitrust Litigation, MDL No. 2420 (N.D. Cal.)

       FKLM served as a member of the Direct Purchaser Plaintiff Direct Purchaser Plaintiffs’ Steering

Committee in this case on behalf of direct purchasers of Lithium-Ion Battery products in this nationwide price

fixing case. More than $138 million was recovered for the class.

   ➢ In re Rail Freight Fuel Surcharge Antitrust Litigation, MDL 1869 (DC)

       FKLM is serving as co-chair of the Executive Committee in this case on behalf of direct purchasers of

rail freight services that paid fuel surcharges in this nationwide, antitrust price-fixing case.

   ➢ Standard Iron Works v. ArcelorMittal et al., 08-CV-5214 (N.D. Ill.)

       FKLM was appointed as liaison counsel on behalf of direct purchasers of steel in this nationwide supply

manipulation and price-fixing case.

   ➢ In re Blood Reagents Antitrust Litigation, MDL 2081 (E.D. Pa.)


                                                                                                                 -7-
            CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 10 of 20




       FKLM is serving as a member of the Executive Committee in this nationwide antitrust class action

brought on behalf of direct purchasers of blood reagents.

   ➢ In re NCAA Student-Athlete Name & Likeness Licensing Litigation, 4:09-CV-1967 (N.D. Cal.)

       FKLM attorneys managed a variety of critical discovery matters in this antitrust case brought on behalf

of former collegiate athletes.

   ➢ In re Fresh and Process Potatoes Antitrust Litigation, MDL 2186 (D. Idaho)

       In addition to handling all aspects of discovery concerning two defendants, FKLM attorneys worked

closely with lead counsel in drafting the consolidated complaint and successfully opposing a motion to dismiss

in this nationwide antitrust class action brought on behalf of direct purchasers of fresh and process potatoes.

   ➢ In re Processed Egg Products Antitrust Litigation, MDL 2002 (E.D. Pa.)

       FKLM attorneys worked closely with lead counsel in drafting the original complaint and successfully

opposing a motion to dismiss in this nationwide antitrust class action brought on behalf of direct purchasers of

eggs and egg products.

   ➢ In re Cathode Ray Tube (CRT) Antitrust Litigation, MDL 1917 (N.D. Cal.)

       FKLM served as Chair of Discovery and worked closely with lead counsel to manage a variety of top

level matters, including negotiating ESI issues and taking key depositions in this nationwide price-fixing class

action with over $100 million in partial settlements.

   ➢ In re Optical Disk Drive (ODD) Antitrust Litigation, MDL 2143 (N.D. Cal.)

       FKLM was one of several firms that assisted lead counsel with discovery and briefing in this nationwide

price-fixing class action brought on behalf of direct purchasers of optical disk drives.

   ➢ In re Municipal Derivatives Antitrust Litigation, MDL 1940 (S.D.N.Y.)

       FKLM oversaw discovery of a key defendant and worked closely with lead counsel on a variety of other

pre-trial matters in this nationwide class action brought on behalf of purchasers of municipal derivatives.

   ➢ In re American Express Anti-Steering Rules Antitrust Litigation (No. II), MDL 2221 (E.D.N.Y.)


                                                                                                              -8-
            CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 11 of 20




       FKLM managed discovery of independent merchant (opt-out) plaintiffs in this nationwide antitrust case.

   ➢ In re Air Cargo Shipping Services Antitrust Litigation, MDL 1775 (E.D.N.Y.)

       FKLM attorneys served as co-chairs of discovery in this antitrust class action involving claims under

Section 1 of the Sherman Act. Settlements in the case totaled nearly $600 million.

   ➢ In re Intel Corp. Microprocessor Antitrust Litigation, MDL 1717 (D. Del.)

       FKLM attorneys managed discovery from dozens of named plaintiffs in this nationwide antitrust action.

Among other things, the firm played a key role in overseeing document production and coordinating, managing

and defending over 50 depositions.

   ➢ In re Vitamins Antitrust Litigation, MDL 1285 (D.D.C.)

       FKLM attorneys served as co-chairs of discovery in this antitrust price-fixing action, which resulted in

over $1.3 billion in settlements.

   ➢ In re Dynamic Random Access Memory (DRAM) Antitrust Litigation,
     MDL 1486 (N.D. Cal.)

       FKLM attorneys served as co-chairs of discovery in this nationwide, antitrust price-fixing action, which

resulted in settlements of over $300 million for class members.

   ➢ In re Rubber Chemicals Antitrust Litigation, MDL 1648 (N.D. Cal.)

       FKLM attorneys served on the executive committee in this nationwide, antitrust price-fixing action,

which resulted in settlements of over $300 million for class members.

   ➢ In re Ethylene Propylene Diene Monomer (EPDM) Antitrust Litigation, MDL 1542 (D. Conn.)

       FKLM attorneys served as co-chairs of discovery in this nationwide antitrust price-fixing action, which

has resulted in settlements of over $87 million for class members.

   ➢ In re Static Random Access Memory (SRAM) Antitrust Litigation, MDL 1819 (N.D. Cal.)

       FKLM was a member of the executive committee representing direct purchaser plaintiffs in this antitrust

price-fixing case which resulted in settlements exceeding $76 million.



                                                                                                          -9-
             CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 12 of 20




   ➢ In re Waste Management, Inc. Securities Litigation, Master File 97-CV-7709 (N.D. Ill.)

       FKLM attorneys were actively involved in litigating the case and served as liaison counsel. A settlement

for the plaintiff class of $220 million was obtained.

   ➢ Blinder Robinson Securities Litigation (E.D. Pa.)

       FKLM attorneys served as members of the Steering Committee in this securities fraud action in which

an injunction was obtained preventing a transfer of assets; judgment of $71 million was later entered.

   ➢ In re Drill Bits Antitrust Litigation, CA No. H-91-627 (S.D. Tex.)

       FKLM attorneys served as members of the Steering Committee in this antitrust price-fixing class action

and were instrumental in achieving a settlement for the class in excess of $52 million.

   ➢ In re Industrial Gas Antitrust Litigation, CA No. 80 C. 3479 (N.D. Ill.)

       FKLM attorneys served as members of the executive committee in this antitrust price-fixing class

action, which ultimately recovered more than $50 million dollars for the class.           The settlement included

assignable purchase certificates, which the court found increased the competitive value of the settlement.

   ➢ In re Records and Tapes Antitrust Litigation (N.D. Ill.)

       FKLM attorneys served as members of the executive committee in this antitrust price-fixing class

action. The class recovered $26 million dollars in settlement in cash and assignable purchase certificates.

   ➢ Kaufman v. Motorola, Inc. (N.D. Ill.)

       FKLM attorneys were actively involved in litigating the case and served as liaison counsel. A settlement

of $25 million was obtained for the plaintiff class.

   ➢ In re Unisys Securities Litigation, CA No. 99-5333 (E.D. Pa.)

       FKLM attorneys served on the executive committee in this derivative action in which Plaintiffs

recovered $20 million for corporation.

                                                        * * *
       Other large class action cases in which FKLM attorneys were involved in a leadership position include

In re Folding Cartons Antitrust Litigation, In re Plywood Antitrust Litigation, In re Standard Screws Antitrust
                                                                                                              - 10 -
             CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 13 of 20




Litigation, In re Cotton Yarn Antitrust Litigation, In re Glass Containers Antitrust Litigation, In re Aluminum

Siding Antitrust Litigation, Rusty Jones Warranty Litigation, NPA Securities Litigation, In re Chlor-alkali and

Caustic Soda Antitrust Litigation, and In re Potash Antitrust Litigation.

       FKLM frequently serves as local counsel for a variety of cases, working closely with law firms located

outside of Illinois.   Some examples include North Miami General Employees Retirement Fund et al. v.

Parkinson et al., Case No. 1:10-cv-06514 (N.D. Ill.) (pending), Marvin H. Maurras Revocable Trust v. Bronfman

Jr. et al., Case No. 1:12-cv-03395 (N.D. Ill.) (pending), and St. Lucie County Fire District Firefighters' Pension

Trust Fund v. Motorola, Inc. et al., Case No. 1:10-cv-00427 (N.D. Ill.) actions where FKLM was appointed as

liaison counsel.

                                              ATTORNEY PROFILES

Michael J. Freed

       After leaving the Department of Justice Antitrust Division, Mr. Freed has engaged in private antitrust

class action litigation for 50 years. He has served as co-lead counsel in many prominent antitrust and

securities fraud class action cases. Presently, Mr. Freed is serving as co-lead counsel in the Kleen Products v.

International Paper/Containerboard Antitrust case and In re Opana ER Antitrust Litigation. Prior antitrust class

actions in which Mr. Freed served as co-lead counsel include In re Aftermarket Filters Antitrust Litigation, In re

Brand Name Prescription Drugs Antitrust Litigation, In re High Fructose Corn Syrup Antitrust Litigation, In re

Linerboard Antitrust Litigation, In re Carbon Dioxide Antitrust Litigation, In re Infant Formula Antitrust Litigation,

and In re Ocean Shipping Antitrust Litigation. More than $2 billion has been recovered for the plaintiff classes

in cases in which Mr. Freed has served as co-lead counsel.

       Mr. Freed has been named an Illinois Super Lawyer by Chicago Magazine, an Illinois Leading Lawyer

by the Leading Lawyer’s Network, and one of the top plaintiffs’ antitrust lawyers in Illinois by Chambers and

Partners. In March 2007, Mr. Freed was honored by the Chicago Appleseed Fund for Justice for his

exceptional pro bono efforts.


                                                                                                                - 11 -
            CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 14 of 20




       Mr. Freed was formerly a trial and appellate attorney with the United States Department of Justice,

Antitrust Division (Honors Program). He is a graduate of the University of Pennsylvania (B.S., 1959) and

University of Chicago Law School (J.D., 1962).

Steven A. Kanner

       Mr. Kanner has over 30 years’ experience in complex antitrust litigation and previously led the class

action practice at Much Shelist Freed. His experience includes investigation, discovery, trial and appeal of

antitrust, securities and other complex cases. Mr. Kanner has been designated an Illinois Super Lawyer by

Chicago Magazine for the past 5 years and is a frequent lecturer both domestically and internationally on

antitrust and trade regulation.

       With respect to class action matters, Mr. Kanner has been involved in a leadership capacity in many of

the cases described above. Mr. Kanner is currently serving as co-lead counsel or interim co-lead counsel

include In re Automotive Parts Antitrust Litigation, MDL 2311 (E.D. Mich.), (an international price fixing

conspiracy of historic proportions which currently includes individual cases for Wire Harnesses, Instrument

Panel Clusters, Fuel Senders, Heater Control Panels, Occupant Safety Systems, Ball Bearings, Air

Conditioning Systems, Windshield Wiper Systems, Starters, Alternators, Windshield Washer Systems).

       Historically, Mr. Kanner has been appointed by federal and state courts as co-lead counsel in a broad

array of important cases, which have resulted in recoveries of hundreds of millions of dollars. Some of these

cases include: In re Aftermarket Filters Antitrust Litig., MDL 1957 (N.D. Ill.) (settlements of over $17 million); In

re Carbon Dioxide Antitrust Litig., MDL 940 (M.D. Fla.) (settlements of over $53 million); In re Flat Glass

Antitrust Litig. (No. II), MDL 1942 (W.D. Pa.) (settlements of over $22 million); In re Hydrogen Peroxide Antirust

Litig., MDL 1682 (E.D. Pa.) (settlements of over $97 million); In re Isostatic Graphite Antitrust Litig., No. 00-cv-

1857 (E.D. Pa.) (settlements of over $11 million); In re Koch Gathering Systems, Inc. Oil Spill Litig., (Dist. Ct. of

Nueces County, Tex.) (settlements of over $10 million); and In re Texas Bread Antitrust Litig., No. 95-cv-0048

(E.D. Tex.) (settlements of over $32 million).


                                                                                                               - 12 -
              CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 15 of 20




          A 1979 graduate of DePaul University Law School, Mr. Kanner is admitted to the Bars of Illinois, the

Northern District of Illinois (member of the trial bar), the United States Court of Appeals (Second, Third, Fourth,

Fifth, Seventh and Tenth Circuits) and the United States Supreme Court. He is also a member of the Chicago

Bar Association (Committees on Litigation and Antitrust Law), the Illinois State Association (Sections on

Antitrust Law and Litigation), the American Bar Association (Sections on Antitrust Law and Litigation), the

Illinois Trial Lawyers Association, and the Decalogue Society where he previously served on the Editorial

Board of the Society's Law Journal. Prior to entering private practice, Mr. Kanner was employed by the

Federal Trade Commission as a consumer affairs specialist.

Douglas A. Millen

          Mr. Millen devotes his practice to prosecuting direct purchaser, price-fixing class actions and has

played a key role in many of the most successful price-fixing cases in the United States. Most recently, in the

Southern District of New York, Mr. Millen was appointed of the co-lead counsel in the Daniel Gordon, et al. v.

Amadeus IT Group S.A., et al., 1:15-cv-05457 (S.D.N.Y.) (“GDS Antitrust Litigation”) by Judge Katherine Polk

Failla.

          Northern District of California, Judge Yvonne Gonzalez Rogers appointed Mr. Millen to the Direct

Purchaser Plaintiffs’ Steering Committee in In re Lithium Ion Batteries Antitrust Litigation, MDL No. 2420 (N.D.

Cal.).     He has extensive experience litigating complex commercial matters, with an emphasis on cases

involving antitrust, consumer protection, securities and contract law claims. Mr. Millen also has substantial

experience in electronic discovery matters and the leveraging of technology to achieve effective and efficient

client advocacy. He formerly chaired the Technology Committee at Much Shelist Freed and has handled many

complicated electronic discovery issues.

          Mr. Millen has played a prominent role in many of the largest antitrust cases in recent history –

including In re Dynamic Random Access Memory (DRAM) Antitrust Litigation, MDL 1486 (N.D. Cal.), In re

Vitamins Antitrust Litigation, MDL 1285 (D.D.C.), and In re Rubber Chemicals Antitrust Litigation, MDL 1648


                                                                                                             - 13 -
            CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 16 of 20




(N.D. Cal.) – and his efforts have assisted in the recovery of billions of dollars for class members. Among

other cases, Mr. Millen is presently involved in In re Cathode Ray Tube (CRT) Antitrust Litigation, MDL 1917

(N.D. Cal.), In re American Express Anti-Steering Rules Antitrust Litigation (No. II), MDL 2221 (E.D.N.Y.), and

In re Rail Freight Fuel Surcharge Antitrust Litigation, MDL 1869 (D.D.C.) He has also provided antitrust

compliance consultation for large, multi-national companies.

       Mr. Millen is a graduate of the University of Michigan (B.G.S., 1991) and University of Illinois College of

Law (J.D. magna cum laude, 1994). In 1994, he was admitted to the New York and Connecticut State Bars;

and in 1995 he was admitted to the Illinois State Bar. He is also admitted to practice in the Northern and

Southern Districts of Illinois. Mr. Millen is a member of the American Bar Association, Antitrust Section and the

Chicago Bar Association. Prior to founding FKLM, Mr. Millen was a partner at Much Shelist Freed, where he

practiced with the class action group from November 1995 through December 31, 2006.

William H. London

       Mr. London has been litigating class action cases for over 25 years. He served as trial counsel for the

plaintiff class in In re High Pressure Laminates Antitrust Litigation, a case that was tried before a jury in the

Southern District of New York. He was actively involved in several cases in which FKLM was serving in a

leadership capacity, including In re Flat Glass Antitrust Litigation (No. II), MDL No. 1942 (W.D. Pa.); In re Static

Random Access Memory (SRAM) Antitrust Litigation, MDL No. 1819 (N.D.Cal); and In re Hydrogen Peroxide

Antitrust Litigation, MDL 1682 (E.D. Pa.). Mr. London presently has significant involvement in In re Automotive

Parts Antitrust Litigation, MDL 2311 (E.D. Mich.) and In re Optical Disk Drive Products Antitrust Litigation, No.

3:10-md-2143 (N.D. Cal.).

       Mr. London graduated Magna Cum Laude from Syracuse University in 1984 and received his law

degree in 1987 from IIT Chicago-Kent College of Law. In 1987, he was admitted to the Illinois Bar and the

Federal Bar; and in 1988, he was admitted to practice before the United States Court of Appeals for the

Seventh Circuit. Mr. London is a member of the American Bar Association and is a past-Chairman of the


                                                                                                              - 14 -
            CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 17 of 20




Chicago Bar Association Class Litigation Committee. He was formerly an Assistant Attorney General for the

State of Illinois, during which time he argued cases in the United States Court of Appeals for the Seventh

Circuit and the Illinois Supreme Court. Since 1990, Mr. London has concentrated on complex and commercial

litigation, with an emphasis on class action litigation involving antitrust claims. Mr. London practiced with Much

Shelist Freed from March 1993 through December 31, 2006.

Michael E. Moskovitz

       Michael E. Moskovitz is a partner at Freed Kanner London & Millen LLC and has been involved in trial

and appellate litigation for more than 15 years. Since 2000, he has concentrated on complex commercial

litigation, with a primary emphasis on class action litigation involving antitrust, securities fraud, and consumer

fraud claims. Mr. Moskovitz previously played a key role in the class action practice of Much Shelist Freed.

He is significantly involved in several pending antitrust class actions, In re Automotive Parts Antitrust Litigation,

MDL 2311 (E.D. Mich.), and In re Vehicle Carrier Services Antitrust Litigation, MDL No. 2471. Mr. Moskovitz is

also a member of The Sedona Conference’s Working Group 1 (Electronic Document Retention and

Production) and has spoken at The Sedona Conference’s Midyear meeting and has co-written papers

published by The Sedona Conference.

       Mr. Moskovitz is a graduate of Indiana University (B.A., 1993) and New York University School of Law

(J.D., 1996).

Robert J. Wozniak

       Robert J. Wozniak is a partner at Freed Kanner London & Millen LLC. Since 2001, Mr. Wozniak has

been involved in complex commercial litigation, with a primary emphasis on antitrust and consumer class

action cases. Prior to engaging in private law practice, Mr. Wozniak worked as a trial attorney for the United

States Department of Justice, Antitrust Division (Honors Program). Mr. Wozniak was then employed by Cohen

Milstein Hausfeld & Toll, a Washington, D.C. class action firm, before joining Much Shelist Freed in 2004.




                                                                                                               - 15 -
             CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 18 of 20




        The complex antitrust class actions in which Mr. Wozniak has had significant involvement include: In re

Opana ER Antitrust Litigation (N.D. Ill.); Mulhern, et al. v. Pepperidge Farm (N.D. Ill.); Kleen Products, et al. v.

International Paper, et al. (N.D. Ill.) (“Containerboard Antitrust Litigation”); In re NCAA Student-Athlete Names

& Likeness Licensing Litigation (N.D. Cal.); In re Fresh and Process Potatoes Antitrust Litigation (D. Idaho); In

re Municipal Derivatives Antitrust Litigation (S.D.N.Y.); In re Flat Glass Antitrust Litigation (II) (W.D. Pa.); In re

TFT-LCD (Flat Panel) Antitrust Litigation (N.D. Cal.); In re Static Random Access Memory (SRAM) Antitrust

Litigation (N.D. Cal.); In re Hydrogen Peroxide Antitrust Litigation (E.D. Pa.); In re Intel Corp. Microprocessor

Antitrust Litigation (D. Del.); In re Dynamic Random Access Memory (DRAM) Litigation (N.D. Cal.); In re

Buspirone Antitrust Litigation (S.D.N.Y.); and In re Terazosin Hydrochloride Antitrust Litigation (S.D. Fla.).

        Mr. Wozniak is a graduate of the University of Michigan (B.A., 1988), University of Minnesota (M.A.,

1994), and Wayne State University Law School (J.D., 2000, cum laude, Order of the Coif). He has been

admitted to practice law in Illinois, Michigan and the District of Columbia.

Kimberly A. Justice

        Kimberly A. Justice, a partner of the Firm, is a respected litigator and experienced trial lawyer who has

dedicated her career to obtaining justice for those harmed by corporate fraud. She focuses her practice on

securities fraud and antitrust litigation. Ms. Justice has extensive experience in all aspects of complex litigation

from investigating and developing an initial case theory, to formulating and managing litigation strategy, to

conducting discovery, to trial.

        She has secured sizeable recoveries on behalf of investors in several high-profile securities fraud

cases. Kimberly also led the trial team that obtained a jury verdict in favor of investors in the In re Longtop Fin.

Tech. Ltd. Sec. Litig., No. 11-cv-3658 (S.D.N.Y) securities class action litigation, among just a handful of

securities cases to be tried to jury verdict.

        Ms. Justice also has served as lead or co-lead counsel in several nationwide securities fraud and

antitrust class actions. Most recently, Ms. Justice was appointed as Co-Lead Counsel in In re: Chicago Board


                                                                                                                 - 16 -
              CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 19 of 20




of Options Exchange Volatility Index Manipulation Antitrust Litigation. Ms. Justice also serves on the Plaintiff

Steering Committees in In re: Liquid Aluminum Sulfate Antitrust Litigation, No. 16-md-02687 (D.N.J.), In re:

German Automotive Manufacturers Antitrust Litigation, In re German Automotive Manufacturers Antitrust

Litigation, No. 17-md-02796 (N.D. Cal.), and In re Local TV Advertising Antitrust Litigation, No. 18-cv-06785

(N.D. Ill.)

          Prior to entering private practice, Ms. Justice served as a federal antitrust prosecutor for nearly a

decade where she led teams of trial attorneys and law enforcement agents who investigated and prosecuted

domestic and international cartel activity, including in the following industries: graphite electrodes, carbon

products, ocean shipping and benchmark interest rates (LIBOR).

          Upon graduating from law school, Ms. Justice served as a judicial clerk to the Honorable William H.

Yohn, Jr. (retired) of the United States District Court for the Eastern District of Pennsylvania.

          Ms. Justice frequently lectures and serves on discussion panels concerning antitrust and securities

litigation matters and currently serves as a member of the Advisory Board of the American Antitrust Institute

and as an Advisory Council Member for The Duke Conferences: Bench-Bar-Academy Distinguished Lawyers’

Series.

Jonathan M. Jagher

          Prior to entering private practice, Mr. Jagher served as a supervising Assistant District Attorney for the

Middlesex District Attorney in Cambridge, Massachusetts. As a prosecutor, he conducted numerous

investigations and tried approximately forty cases before a jury.

          Mr. Jagher is a partner at Freed Kanner where he has a national practice representing plaintiffs in

antitrust class actions. Recent cases include: In re Automotive Parts Antitrust Litigation, MDL No. 2311 (E.D.

Mich.); In re Korean Ramen Antitrust Litigation,13-cv-04115 (N.D. Cal.); In re Lithium Ion Batteries Antitrust

Litigation, 13-MD-2420 (N.D. Cal.); In re OSB Antitrust Litigation, Master File No. 06-CV-00826 (E.D. Pa.); In re

Online DVD Rental Antitrust Litigation, MDL No. 2029 (N.D. Cal.); In re Processed Eggs Antitrust Litigation,


                                                                                                              - 17 -
               CASE 0:20-cv-01319-JRT-HB Document 29-4 Filed 07/17/20 Page 20 of 20




MDL No. 2002 (E.D. Pa.); In re Air Cargo Shipping Services Antitrust Litigation, MDL No. 1775 (E.D.N.Y.); and

In re Broiler Chicken Antitrust Litigation, 1:16-cv-08637 (N.D. Ill.)

           Mr. Jagher received a B.A. degree magna cum laude from Boston University in 1998 and a J.D. degree

from Washington University School of Law in 2001. He is currently admitted to practice law in Pennsylvania,

Massachusetts, the United States District Court for the District of Massachusetts, the United States District

Court for the Eastern District of Pennsylvania and the United States Court of Appeals for the Third Circuit. Mr.

Jagher currently serves on the Advisory Board of Loyola University School of Law’s Institute for Consumer

Antitrust Studies and is a member of the Philadelphia Bar Association and the American Bar Association. Mr.

Jagher was named as a Pennsylvania Super Lawyer in 2018 and 2019 after having been named as a Super

Lawyer Rising Star in 2012, 2013, 2014, 2015 and 2016.

Brian M. Hogan

           Brian M. Hogan is an associate attorney at Freed Kanner London & Millen LLC. He specializes in class

action litigation and has a wide range of experience successfully handling product liability, mass tort, toxic and

environmental exposure, consumer protection and antitrust cases. He has litigated cases in numerous state

and federal courts nationwide, including multidistrict litigation. Mr. Hogan has tried over a dozen cases to

verdict.

           Currently, Mr. Hogan has significant involvement litigating In re Automotive Parts Antitrust Litigation,

MDL No. 2311 (E.D. Mich.), In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation,

05-md-1720 (E.D.N.Y.), and In re Opana ER Antitrust Litigation, 1:14-cv-10150 (N.D. Ill.) where Freed Kanner

London & Millen is court-appointed co-lead counsel representing direct purchasers of automotive parts who

were overcharged as a result of price-fixing and bid-rigging conspiracies by various sets of defendants

throughout the automotive parts industry. The litigation follows the largest United States Department of Justice

criminal antitrust investigation in history.

           Mr. Hogan received a B.A. from Indiana University and his J.D. from Chicago-Kent College of Law.


                                                                                                             - 18 -
